 1                                                                        JS-6
 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    VEO PROPERTIES LLC,
                                                     Case No. CV 19-05323-RGK (RAOx)
12                        Plaintiff,
13          v.                                       ORDER REMANDING ACTION
                                                     AND DENYING REQUEST TO
14    MICHAEL SANCHEZ, et al.,                       PROCEED IN FORMA PAUPERIS
15                        Defendants.
16

17

18
                                                I.

19
                                 FACTUAL BACKGROUND

20
           Plaintiff VEO Properties LLC (“Plaintiff”) filed an unlawful detainer action

21
     in Los Angeles County Superior Court against Defendants Michael Sanchez and

22
     Does 1 to 10 (“Defendants”). Notice of Removal (“Removal”) and Attached

23
     Complaint (“Compl.”), Dkt. No. 1. Defendants are allegedly occupants of real

24
     property owned by Plaintiff and located in Glendale, California. Compl. ¶¶ 1-6.

25
     Plaintiff filed the unlawful detainer action seeking forfeiture of the rental

26
     agreement, monetary damages, and reasonable attorney fees. Id. at ¶ 17.

27
           Defendant Michael Sanchez (“Defendant”) filed a Notice of Removal on

28
     June 18, 2019, invoking the Court’s federal question jurisdiction. Removal at 2-8.
 1          Defendant also filed a request to proceed in forma pauperis. Dkt. No. 3.
 2                                               II.
 3                                        DISCUSSION
 4          Federal courts are courts of limited jurisdiction, having subject matter
 5   jurisdiction only over matters authorized by the Constitution and statute. See, e.g.,
 6   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed.
 7   2d 391 (1994). It is this Court’s duty always to examine its own subject matter
 8   jurisdiction, see Arbaugh v. Y&H Corp., 546 U.S. 500, 514, 126 S. Ct. 1235, 163 L.
 9   Ed. 2d 1097 (2006), and the Court may remand a case summarily if there is an
10   obvious jurisdictional issue. Cf. Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc.,
11   336 F.3d 982, 985 (9th Cir. 2003) (“While a party is entitled to notice and an
12   opportunity to respond when a court contemplates dismissing a claim on the merits,
13   it is not so when the dismissal is for lack of subject matter jurisdiction.”) (omitting
14   internal citations). A defendant attempting to remove an action from state to
15   federal court bears the burden of proving that jurisdiction exists. See Scott v.
16   Breeland, 792 F.2d 925, 927 (9th Cir. 1986). Further, a “strong presumption”
17   against removal jurisdiction exists. See Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th
18   Cir. 1992).
19          Defendant asserts that this Court has subject matter jurisdiction pursuant to
20   28 U.S.C. §§ 1331 and 1441. Removal at 2. Section 1441 provides, in relevant part,
21   that a defendant may remove to federal court a civil action in state court of which the
22   federal court has original jurisdiction. See 28 U.S.C. § 1441(a). Section 1331
23   provides that federal “district courts shall have original jurisdiction of all civil actions
24   arising under the Constitution, laws, or treaties of the United States.” See id. § 1331.
25   Here, the Court’s review of the Notice of Removal and attached Complaint makes
26   clear that this Court does not have federal question jurisdiction over the instant matter
27   under 28 U.S.C. § 1331. First, there is no federal question apparent from the face of
28   the Complaint, which appears to allege only a simple unlawful detainer cause of
                                                  2
 1   action. See Wescom Credit Union v. Dudley, No. CV 10-8203 GAF (SSx), 2010 WL
 2   4916578, at *2 (C. D. Cal. Nov. 22, 2010) (“An unlawful detainer action does not
 3   arise under federal law.”) (citation omitted); IndyMac Federal Bank, F.S.B. v.
 4   Ocampo, No. EDCV 09-2337-PA (DTBx), 2010 WL 234828, at *2 (C.D. Cal. Jan.
 5   13, 2010) (remanding an action to state court for lack of subject matter jurisdiction
 6   where plaintiff’s complaint contained only an unlawful detainer claim).
 7         Second, there is no merit to Defendant’s contention that federal question
 8   jurisdiction exists based on the Protecting Tenants at Foreclosure Act of 2009
 9   (“PTFA”). Removal at 2-7. The PTFA does not create a private right of action;
10   rather, it provides a defense to state law unlawful detainer actions. See Logan v.
11   U.S. Bank Nat. Ass’n, 722 F.3d 1163, 1164 (9th Cir. 2013) (affirming dismissal of
12   the complaint because the PTFA “does not create a private right of action allowing
13   [plaintiff] to enforce its requirements”); see 12 U.S.C. § 5220. It is well settled that
14   a “case may not be removed to federal court on the basis of a federal defense . . .
15   even if the defense is anticipated in the plaintiff’s complaint, and even if both
16   parties concede that the federal defense is the only question truly at issue.”
17   Caterpillar Inc. v. Williams, 482 U.S. 386, 393, 107 S. Ct. 2425, 2430, 96 L. Ed.
18   318 (1987). Thus, to the extent Defendant’s defenses to the unlawful detainer
19   action are based on alleged violations of federal law, those defenses do not provide
20   a basis for federal question jurisdiction. See id. Because Plaintiff’s complaint does
21   not present a federal question, either on its face or as artfully pled, the court lacks
22   jurisdiction under 28 U.S.C. § 1441.
23         ///
24         ///
25         ///
26

27

28

                                                 3
 1                                          III.
 2                                    CONCLUSION
 3         Accordingly, IT IS ORDERED that this case is REMANDED to the Superior
 4   Court of California, County of Los Angeles, forthwith.
 5         IT IS FURTHER ORDERED that Defendant’s request to proceed in forma
 6   pauperis is DENIED as moot.
 7         IT IS SO ORDERED.
 8

 9   DATED: June 26, 2019
10
                                          ________________________________________
11
                                          R. GARY KLAUSNER
12                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             4
